 B2100A (Form 2100A) (12/15)


                           United States Bankruptcy Court
                           _______________
                           Eastern         District Of _______________
                                                       Michigan

       Ricky Wyche
 In re ______________________________,                                     17-43883
                                                                  Case No. ________________



 AMENDED TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.


 U.S. Bank Trust National Association, as Trustee
 of the Tiki Series III Trust c/o SN Servicing Corp
 ______________________________________                                           MTGLQ Investors, LP
                                                                             ____________________________________
            Name of Transferee                                                           Name of Transferor

 Name and Address where notices to transferee                                 Court Claim # (if known): 2-2
 should be sent:                                                              Amount of Claim: $71,041.29
 C/O SN Servicing Corp.                                                       Date Claim Filed: 08/14/2018
 323 5th Street
 Eureka, CA 95501
        800-603-0836
 Phone: ______________________________                                       Phone: __________________________
                             4464
 Last Four Digits of Acct #: ______________                                                               7609
                                                                             Last Four Digits of Acct. #: __________

 Name and Address where transferee payments
 should be sent (if different from above):
  SN Servicing Corporation
  323 5th Street
  Eureka, CA 95501
 Phone: _______________________________
 Last Four Digits of Acct #: _______________



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

    /s/ Michelle Ghidotti-Gonsalves
 By:__________________________________                                             04/18/2019
                                                                              Date:____________________________
         Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




17-43883-mbm              Doc 61          Filed 04/18/19              Entered 04/18/19 21:18:26                      Page 1 of 2
                                                                                                                              8      3- 83
                                                                                                              E           E              43
             3 3 H   REE                                                                            8
             EUREK C     1                                                                                                                8
                                                                                                                                         78



                                                                                                                                     4   18

                                                                                                        I             844 4
        R    CR
              413
       E R I    I 48   4



  RE     Loa Number: 0000
         C         8R              R      REE             E R I         I


                        N                             N       N         L                 N               L       N


                             1 U         C 1     1




                                                          u         0


                                                                                                                  E
         R                     I



                                                                        ou a e a                   ue o abou our oa
             ea e o a       our er       er a         e ee        o e umber a re                  or eb e  e be o :

                              N er               or ora o
                                           ree        ure a             0
                              00     0 0              o   ree     :00 a m       :00   m       a      me
         W




                                   er e          ru
                                          e o         r    u e     0        o    ae
                              0      0     0

      ar a   a me :




  I

   ea e o o        e    a me   o e o er   e abo e a  e      o be re e o our oa
   our mo          a me    a a   u r e mu be e    re   o our er er N er
   or ora o         e er er a au or    oa o   e o er be a      re ar o e a m   ra o
  o our oa




17-43883-mbm            Doc 61           Filed 04/18/19                     Entered 04/18/19 21:18:26                             Page 2 of 2
